United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0320
Issued: March 31, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 26, 2019 appellant, through counsel, filed a timely appeal from an
October 29, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the October 29, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP abused its discretion by denying authorization for
physical therapy for treatment of her accepted lower back/pelvis contusion for the period
November 1 through December 31, 2018; and (2) whether appellant has met her burden of proof
to establish intermittent disability from work for the period November 19 through December 6,
2018 causally related to her accepted lower back/pelvis contusion.
FACTUAL HISTORY
On September 7, 2017 appellant, then a 50-year-old contact representative, filed a
traumatic injury claim (Form CA-1) alleging that on that date she injured her leg when she fell
while in the performance of duty. She stopped work on that date, but returned to full-duty work
on September 12, 2017. In a September 12, 2017 report, Dr. Nancy Moran, a physician
specializing in family medicine, diagnosed contusion of the back and bilateral knee sprains. She
referred appellant for physical therapy for treatment of back and knee conditions. Appellant began
physical therapy treatment on September 17, 2017. On December 19, 2017 OWCP accepted
appellant’s claim for bilateral leg strains and low back/pelvis contusion. On February 8, 2018 it
expanded the acceptance of the claim to include right knee meniscus tear. OWCP subsequently
authorized physical therapy for treatment of appellant’s left knee medial meniscus beginning
September 14, 2017.
On April 2, 2018 appellant underwent an authorized right knee arthroscopy with partial
medial meniscectomy and chondroplasty of medial femoral condyle and trochlear groove. She
stopped work and OWCP paid her wage-loss compensation on the supplemental rolls until she
returned to full-duty work on April 20, 2018. Appellant continued to receive physical therapy for
treatment of her knees.
In a June 14, 2018 progress report and work status note, Dr. Michael Khadavi, a Boardcertified physical medicine and rehabilitation physician, indicated that he last treated appellant for
low back pain in December 2017 and that she now complained of worsening back pain. Upon
examination of appellant’s back, he observed that flexion and extension produced back pain.
Dr. Khadavi diagnosed right knee medial meniscus tear, bilateral knee degenerative joint disease,
and low back pain. He recommended that appellant continue physical therapy treatment and
related that she could work full duty.
In a prescription note dated June 26, 2018, Dr. Khadavi ordered physical therapy for
treatment of appellant’s knee and back conditions.4 Appellant began physical therapy for
treatment of her lower back on July 16, 2018. On August 13, 2018 OWCP authorized physical
therapy for treatment of appellant’s lumbar spine from July 16 to August 31, 2018.
On October 26, 2018 OWCP received an additional request authorization for physical
therapy for treatment of appellant’s lumbar spine. On November 6, 2018 it authorized physical
therapy for treatment of her lumbar spine from November 1 to December 31, 2018.

4

The prescribed treatment included lumbar stabilization.

2

Appellant continued to receive physical therapy treatment for her lower back and knee
conditions.
On November 29, 2018 OWCP received a claim for wage-loss compensation (Form CA-7)
for disability from work for the period November 19 to 21, 2018. The attached Time Analysis
Form (Form CA-7a) indicated that appellant was claiming compensation for 2.0 hours of leave
without pay (LWOP) on each of the claimed dates due to “physical therapy -- back.” On
December 10, 2018 OWCP received a Form CA-7 claiming disability from work for the period
December 3 to 6, 2018. The accompanying Form CA-7a indicated that appellant was claiming
compensation for 2.5 hours of LWOP used on December 3, 2018 and 1.2 hours of LWOP used on
December 6, 2018 due to “physical therapy -- back.”5 On December 11, 2018 OWCP received a
Form CA-7 claiming disability from work for the period November 27 to 29, 2018. The attached
Form CA-7a indicated that appellant was claiming compensation for 2.3 hours of LWOP used on
November 27, 2018 and 2.3 hours of LWOP on November 28, 2018 and 1.9 hours of LWOP on
November 29, 2018 due to “physical therapy -- back.”6
Work status notes dated November 19, 20, 21, 27, 28, and 29, and December 3 and 6, 2018,
which indicated that appellant underwent physical therapy on those dates for “low back pain.”
In a December 17, 2018 development letter, OWCP advised appellant that the evidence
submitted was insufficient to establish the claimed disability for the period November 27 to
December 6, 2018 due to her lower back condition and requested that she submit additional
evidence to establish that she was disabled from work on those dates due to her September 7, 2017
employment injury. It afforded her 30 days to submit the necessary evidence.7
By decision dated January 28, 2019, OWCP denied appellant’s Form CA-7 claims for
compensation for time lost from work to obtain physical therapy for her back condition during the
period November 2 through December 6, 2018. It found that the medical evidence submitted was
insufficient to establish that the physical therapy treatment she received for her back on the claimed
dates was causally related to the accepted September 7, 2017 employment injury.
On February 6, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated May 6, 2019, OWCP’s hearing representative remanded appellant’s case
for further development of the medical evidence.
On May 8, 2019 OWCP referred appellant’s claim, along with a statement of accepted facts
(SOAF), to an OWCP district medical adviser (DMA) in order to determine whether the physical
therapy treatment that appellant received from November 19 through December 6, 2018 for her
low back was medically necessary to treat appellant’s accepted low back contusion. The SOAF,
5

Appellant also claimed compensation for LWOP used for physical therapy for her accepted knee condition.

The hours claimed for treatment of appellant’s back condition the period November 19 through December 6, 2018
total 16.2 hours.
6

7

OWCP also informed appellant that it was authorizing wage-loss compensation for time loss from work due to
medical treatment for her right knee received on November 29, December 3, December 4, and December 6, 2018 for
a total of 8.9 hours.

3

dated May 8, 2019, listed the accepted conditions and noted generally that “The claimant
participated in physical therapy.”
In a May 15, 2019 report, Dr. Kevin Kuhn, a Board-certified orthopedic surgeon serving
as the DMA, indicated that he had reviewed the SOAF and the medical records provided. He noted
that appellant’s claim was accepted for bilateral leg strains, contusion of the lower back, and right
knee medial meniscus tear. Dr. Kuhn opined that physical therapy for a back contusion from
November 19 to December 6, 2018 was not causally related to the accepted medical conditions.
He explained that appellant’s ongoing symptoms were “likely secondary to her preexisting
osteoarthritis.” Dr. Kuhn related that the current request for therapy was more than seven months
after her April 2, 2018 right knee surgery and outside of the recommended treatment window.
By decision dated May 20, 2019, OWCP denied authorization for physical therapy
treatment for her lower back for the period November 19 through December 6, 2018, because the
medical evidence of record was insufficient to establish that the requested medical treatment was
medically necessary to treat her accepted September 7, 2017 employment injury. It also denied
appellant’s Form CA-7 claim for wage-loss compensation for the entire period claimed because
the medical evidence of record was insufficient to establish that she was disabled from work on
the claimed dates due to her accepted injury.
On May 29, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. During the hearing held on
September 11, 2019, appellant testified that in November and December 2018 she underwent
physical therapy treatment for both her back and right knee conditions because she was still in pain
following her September 7, 2017 employment injury.
OWCP subsequently received physical therapy prescription notes and medical records
dated April 19 to December 20, 2018 by Dr. Scott M. Abraham, a Board-certified orthopedic
surgeon.
By decision dated October 29, 2019, OWCP’s hearing representative affirmed the May 20,
2019 decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.8 In interpreting section 8103(a), the Board
has recognized that OWCP has broad discretion in approving services provided under FECA to
ensure that an employee recovers from his or her injury to the fullest extent possible in the shortest
amount of time.9 OWCP has administrative discretion in choosing the means to achieve this goal
and the only limitation on OWCP’s authority is that of reasonableness. Abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment, or
actions taken which are contrary to both logic and probable deductions from established facts. It
8

5 U.S.C. § 8103(a); see M.P., Docket No. 19-1557 (issued February 24, 2020); M.B., 58 ECAB 588 (2007).

9

5 U.S.C. § 8103.

4

is not enough to merely show that the evidence could be construed so as to produce a contrary
factual conclusion.10
While OWCP is obligated to pay for treatment of employment-related conditions, a
claimant has the burden of proof to establish that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.11 Causal relationship requires supporting
rationalized medical evidence.12 Therefore, in order to prove that, a procedure is warranted, a
claimant must establish that the procedure was for a condition causally related to the employment
injury and that the procedure was medically warranted. Both of these criteria must be met in order
for OWCP to authorize payment.13
OWCP procedures provide:
“For most orthopedic injuries, PT [physical therapy] services within the first 120
days after a traumatic injury are allowed without any prior authorization required,
and it is also customary to automatically authorize PT postoperatively for
orthopedic surgeries, usually for a period of 60 days postsurgery. If a request for
therapy beyond these time frames is received, OWCP needs to review the file to
determine whether further services should be authorized.”14
To determine whether a claimant requires physical therapy beyond the initial authorization
period, OWCP reviews the record to determine whether the need for PT is due to the accepted
work injury and whether the additional therapy is expected to yield functional improvement.
Additionally, its procedures provide, “To authorize additional physical therapy for pain or to
maintain function, OWCP should ensure that the pain is associated with measurable objective
findings such as muscle spasm, atrophy and/or radiologic changes in joints, muscles, or bones, or
that pain has placed measurable limitations upon the claimant’s physical activities.”15
ANALYSIS -- ISSUE 1
The Board finds that OWCP abused its discretion by denying authorization for physical
therapy for treatment of her accepted lower back/pelvis contusion for the period November 1
through December 31, 2018
On October 25, 2018 appellant requested authorization for physical therapy treatment to
treat her lumbar spine. On November 6, 2018 OWCP authorized physical therapy treatment for
the period November 1 to December 31, 2018 to treat her lumbar spine. Work status notes indicate
10

E.L., Docket No. 17-1445 (issued December 18, 2018); L.W., 59 ECAB 471 (2008); P.P., 58 ECAB 673 (2007);
Daniel J. Perea, 42 ECAB 214 (1990).
11

See L.S., Docket No. 18-1746 (issued April 9, 2019); Kennett O. Collins, Jr., 55 ECAB 648, 654 (2004).

12

K.W., Docket No. 18-1523 (issued May 22, 2019).

13

Id.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Physical Therapy, Chapter 2.810.19 (September 2010).

15

Id.

5

that appellant underwent physical therapy treatment for her low back on November 19, 20, 21, 27,
28, and 29, and December 3 and 6, 2018. On May 8, 2019 OWCP referred appellant’s claim,
along with a statement of accepted facts (SOAF), to an OWCP district medical adviser (DMA) in
order to determine whether the physical therapy treatment that appellant received from
November 19 through December 6, 2018 for her low back was medically necessary to treat
appellant’s accepted low back contusion. The SOAF, dated May 8, 2019, listed the accepted
conditions and noted generally that “The claimant participated in physical therapy.” In a May 15,
2019 report, Dr. Kevin Kuhn, a Board-certified orthopedic surgeon serving as the DMA, indicated
that he had reviewed the SOAF and the medical records provided. He noted that appellant’s claim
was accepted for bilateral leg strains, contusion of the lower back, and right knee medial meniscus
tear. Dr. Kuhn opined that physical therapy for a back contusion from November 19 to
December 6, 2018 was not causally related to the accepted medical conditions. By decision dated
May 20, 2019, OWCP subsequently denied authorization for physical therapy treatment for the
period November 19 through December 6, 2018, finding that the medical evidence of record was
insufficient to establish that the requested medical treatment was medically necessary to treat her
accepted September 7, 2017 employment injury.
The Board finds that OWCP’s denial of authorization for physical therapy for treatment of
the lower back constitutes a rescission, as OWCP had previously authorized physical therapy
treatment for the period November 1 to December 31, 2018 for treatment of her lumbar spine.16
As OWCP was attempting to rescind acceptance of a period of authorization for
physical/occupational therapy, it must follow its established procedures for rescinding the prior
authorization for medical treatment.17 Its procedures require a proposed and final decision
rescinding the original finding.18 These procedures further provide that a rescission decision
should contain a brief background of the claim, discuss the evidence on which the original decision
was based, and explain why OWCP finds that the decision should be rescinded.19
In this case, OWCP did not follow the specific procedures for a rescission decision.20
Moreover, the SOAF sent to the DMA was inaccurate as it did not acknowledge that physical
therapy for treatment of the back had already been authorized. Thus, the Board finds that OWCP
abused its discretion.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA21 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
16
See R.C., Docket No. 16-0594 (issued December 1, 2016) (as OWCP had previously informed appellant that
payment for compensation benefits was authorized for intermittent periods of disability, its subsequent decision
denying appellant’s claim for compensation for the entire period constituted a rescission).
17

Id.

18

Id.

19

Id. at Chapter 2.1400.19(d).

20

See D.S., Docket No. 17-0250 (issued August 29, 2017); see also S.R., Docket No. 12-1401 (issued
December 11, 2012).
21

Supra note 2.

6

evidence.22 The term disability is defined as the incapacity, because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.23 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.24
Whether a particular injury causes an employee to become disabled from work, and the
duration of that disability, are medical issues that must be proven by a preponderance of the
reliable, probative, and substantial medical evidence. The Board will not require OWCP to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow an
employee to self-certify his or her disability and entitlement to compensation.
OWCP’s procedures provide that wages lost for compensable medical examination or
treatment may be reimbursed.25 A claimant who has returned to work following an accepted injury
or illness may need to undergo examination, testing, or treatment and such employee may be paid
compensation for wage loss while obtaining medical services or treatment, including a reasonable
time spent traveling to and from the medical provider’s location.26 Wage loss is payable only if
the examination, testing, or treatment is provided on a day which is a scheduled workday and
during a scheduled tour of duty. Wage-loss compensation for medical treatment received during
off-duty hours is not reimbursable.27 The evidence should establish that a claimant attended an
examination or treatment for the accepted work injury on the dates claimed in order for
compensation to be payable. For a routine medical appointment, a maximum of four hours may
be allowed. However, longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain medical care.28
ANALYSIS -- ISSUE 2
The Board finds that appellant has established entitlement for 16.2 hours of wage loss for
the period November 19 through December 6, 2018.
Appellant submitted several Form CA-7 claims for wage-loss compensation for
intermittent periods of disability from November 19 through December 6, 2018. She indicated
that her reason for using leave was physical therapy for treatment of her knee and/or back. With
regard to physical therapy treatment of her back condition, appellant claimed 2 hours each of
22

See B.K., Docket No. 18-0386 (issued September 14, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005);
Nathaniel Milton, 37 ECAB 712 (1986).
23
20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018); Cheryl L. Decavitch, 50 ECAB
397 (1999).
24

See D.G., Docket No. 18-0597 (issued October 3, 2018); Amelia S. Jefferson, supra note 14.

25

Federal (FECA) Procedure Manual, Part 2 -- Claims, Wages Lost for Medical Examination or Treatment, Chapter
2.901.19 (February 2013).
26

Id. at Chapter 2.901.19a; M.B., Docket No. 19-1049 (issued October 21, 2019).

27

Id. at Chapter 2.901.19a(2).

28

Id. at Chapter 2.901.19c.

7

LWOP on November 19, 20, and 21; 2.3 hours of LWOP on November 27 and 28; 1.9 hours on
November 29; 2.5 hours on December 3, 2018; and 1.2 hours on December 6, 2018. OWCP paid
wage-loss compensation for 8.9 hours of time lost from work due to physical therapy treatments
for appellant’s right knee, but denied wage-loss compensation for the remaining 16.2 hours of time
lost from work for physical therapy treatment for her low back.
The record contains work status notes dated November 19, 20, 21, 27, 28, and 29, and
December 3 and 6, 2018, which establish that appellant underwent physical therapy treatment on
the claimed dates for her low back. As noted above, an employee is entitled to disability
compensation for any loss of wages incurred during the time he or she receives authorized
treatment and for loss of wages for time spent incidental to such treatment. For a routine medical
appointment, a maximum of four hours of compensation for time lost to obtain medical treatment
is usually allowed.29 The Board thus finds that appellant has met her burden of proof to establish
entitlement to a total of 16.2 hours of wage-loss compensation for the period November 19 through
December 6, 2018 due to treatment of her low back condition. The case shall, therefore, be
remanded for payment.
CONCLUSION
The Board finds that OWCP abused its discretion by denying authorization for physical
therapy for treatment of her accepted lower back/pelvis contusion for the period November 1
through December 31, 2018. The Board further finds that appellant has established entitlement
for 16.2 hours of wage loss for the period November 19 through December 6, 2018.

29

Supra note 16.

8

ORDER
IT IS HEREBY ORDERED THAT the October 29, 2019 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for payment consistent
with this decision of the Board.
Issued: March 31, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

